Citation Nr: 0932870	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-37 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than January 11, 
2005, for the grant of service connection for retinitis 
pigmentosa.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to January 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, granted entitlement to service connection for 
retinitis pigmentosa, assigning a 100 percent disability 
rating, effective January 11, 2005, and determined that there 
was no clear and unmistakable error (CUE) in a January 1998 
rating decision, which denied entitlement to service 
connection for bilateral eye condition.  The Veteran filed a 
notice of disagreement in September 2006 with regard to the 
effective date assigned to retinitis pigmentosa, and with 
regard to the determination of no CUE in the January 1998 
rating decision.  The October 2007 statement of the case 
addressed both issues.  The Veteran submitted a substantive 
appeal in November 2007; however, he indicated that he was 
only appealing the effective date issue.  Thus, the Board 
does not have jurisdiction of the issue of whether the 
January 1998 rating decision contained CUE.  

The Veteran testified at a Board hearing in July 2009.  


FINDINGS OF FACT

1.  In June 1997, the Veteran filed a claim of entitlement to 
service connection for bilateral eye condition.

2.  In a January 1998 rating decision, the RO denied 
entitlement to service connection for bilateral eye 
condition; the Veteran did not file a notice of disagreement.

3. On January 11, 2005, VA received a communication from the 
Veteran requesting that his claim of entitlement to service 
connection for bilateral eye condition be reopened.


CONCLUSIONS OF LAW

1.  The January 1998 rating decision, which denied 
entitlement to service connection for bilateral eye 
condition, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The criteria for an effective date prior to January 11, 
2005, for the award of service connection for retinitis 
pigmentosa have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Duty to Notify

Initially, the Board notes that since the issue of 
entitlement to an earlier effective date for the grant of 
service connection for retinitis pigmentosa is a downstream 
issue from that of service connection (for which a VCAA 
letter was duly sent in January 2005), another VCAA notice is 
not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the Court has also determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the Veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. 5103(a), notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

The January 2005 letter with regard to his claim of service 
connection for bilateral eye condition, effectively notified 
the Veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The 
Board does note that notice was issued to the Veteran in 
March 2006, in compliance with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains service 
treatment records, the Veteran's original claim for 
compensation, and other relevant documents pertaining to his 
effective date claim.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue of entitlement to an earlier effective date.

Criteria & Analysis

The RO has assigned an effective date of January 11, 2005, 
for the award of service connection for retinitis pigmentosa.  
The effective date assigned corresponds to the actual date of 
receipt by the RO of the Veteran's informal application to 
reopen his claim of service connection for bilateral eye 
disability, also claimed as tapeto retinal dystrophy and 
retinal degeneration.  The Veteran asserts, however, that he 
is entitled to an earlier effective date of June 13, 1997, 
which corresponds to the date he filed an initial claim of 
service connection for bilateral eye condition. 

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Except as otherwise provided, the effective 
date of an evaluation and an award of pension, compensation 
or dependency and indemnity compensation based on an original 
claim or a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155.

On June 13, 1997, the Veteran filed a claim of service 
connection for bilateral eye condition, which he asserted was 
due to his military service.  In a January 1998 rating 
decision, the RO denied entitlement to service connection for 
bilateral eye condition.  Of record at that time were service 
treatment records, and post-service private medical records.  
The RO acknowledged that service treatment records showed a 
diagnosis of retinal degeneration in June 1974, and 
acknowledged the post-service diagnoses of tapeto retinal 
dystrophy with pigment in the peripheral pole, and post-
service findings pertaining to his visual acuity and visual 
field.  In denying the claim, however, the RO determined that 
there was no continuity of symptomatology to establish an 
etiological relationship to the in-service diagnosis.  Such 
rating decision was issued to the Veteran on February 10, 
1998.  The Veteran did not file a notice of disagreement.  

On January 11, 2005, the Veteran filed a VA Form 21-4138 in 
which he claimed CUE in the January 1998 rating decision 
which denied entitlement to service connection for bilateral 
eye condition, and which was also construed by the RO as a 
claim to reopen entitlement to service connection for 
bilateral eye condition.  A January 2006 rating decision 
subsequently granted entitlement to service connection for 
retinitis pigmentosa, effective January 11, 2005, and 
determined that the January 1998 rating decision which denied 
service connection did not contain CUE.  As discussed in the 
Introduction, the only issue presently before the Board is 
entitlement to an effective date earlier than January 11, 
2005.  The issue of CUE in the January 1998 rating decision 
is not before the Board.

At the Board hearing, the Veteran's representative seemed to 
suggest that the Veteran attempted to appeal the January 1998 
decision, but such attempt could not be tracked.  It is not 
clear whether the Veteran's representative was suggesting 
that the Veteran submitted a notice of disagreement; however, 
the Board notes that the evidence of record does not contain 
any submission received subsequent to the February 1998 
notice letter and prior to the January 2005 claim to reopen, 
which could be construed as a notice of disagreement.  

The Veteran, then, testified that he attempted to appeal a 
second time at the VA office of the William Beaumont Hospital 
in Fort Bliss, Texas.  The Veteran has testified that he 
attempted to appeal the initial January 1998 rating decision; 
however, was told that there was "no sense in writing an 
appeal, you're being denied and there is no additional 
information.  So therefore, there's no need to appeal 
again."  (T. at 7.)  As the Veteran did not identify the 
individual who provided such purported statement, it is not 
clear whether such statement came from an RO official or 
another VA official.  In any event, with regard to such 
assertion that he was provided misinformation pertaining to 
filing an appeal, the Board points out that it has been 
consistently held that inaccurate advice does not create any 
legal right to benefits where such benefits are otherwise 
precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 
(1995); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(Observing that "erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits"); see also Harvey v. Brown, 6 Vet. App. 416, 424 
(1994) [holding that a Veteran was not entitled to education 
benefits based on his assertion that misleading or erroneous 
information was provided regarding education benefits].  The 
Board emphasizes that regulations are binding on all who seek 
to come within their sphere, "regardless of actual knowledge 
of what is in the regulations or of the hardship resulting 
from innocent ignorance."  See Morris v. Derwinski, 1 Vet. 
App. 260 (1990), (citing Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 385 (1947)).  Thus, such purported advice cannot 
provide the basis for an earlier effective date.

The Board also acknowledges that in the October 2007 
statement of the case, the RO explained that the grant of 
service connection awarded in the January 2006 rating 
decision was based on receipt of new and material evidence, 
as well as changes in the law.  Thereafter, in the Veteran's 
November 2007 substantive appeal, he requested "back pay to 
2003 or where the law changed."  Likewise, at the Board 
hearing the Veteran's representative also questioned the 
'change in law' that the RO was referring to in the statement 
of the case.  It appears that the RO may have been referring 
to the VCAA which was implemented subsequent to the January 
1998 rating decision, and provides broader notice and 
assistance guidelines.  In any event, the semantics of the RO 
cannot provide a basis for an earlier effective date.

The Veteran's communication received by VA on January 11, 
2005, constituted a claim to reopen since there was a prior 
final disallowance of his claim in January 1998.  The 
assigned effective date of January 11, 2005, corresponds to 
the date of receipt of the Veteran's request to reopen.  

Based on the above, the earliest date of receipt of a 
reopened claim of service connection for bilateral eye 
condition is January 11, 2005, the date the RO received the 
Veteran's request to reopen his claim.  In reaching this 
decision, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not for application in 
this case because the preponderance of the evidence is 
against the assignment of an earlier effective date.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).




ORDER

The appeal is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


